                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:21-CV-00374-GCM-DSC


                MANN+HUMMEL FILTRATION                            )
                TECHNOLOGY US LLC,                                )
                                                                  )
                                     Plaintiff,                   )
                                                                  )
                v.                                                )                   ORDER
                                                                  )
                STEPHEN PATTERSON et. al.,                        )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Errol King]” (document #7) filed August 17, 2021. For the reasons set forth therein,

              the Motion will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Graham C. Mullen.


                          SO ORDERED.


Signed: August 17, 2021




                      Case 3:21-cv-00374-GCM-DSC Document 8 Filed 08/17/21 Page 1 of 1
